Case 2:19-cv-00040-JRG-RSP Document 258 Filed 05/15/20 Page 1 of 4 PageID #: 12626




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


   IMPLICIT, LLC,

                         Plaintiff,

          v.                                                Civil Action No. 2:19-cv-00040-JRG-RSP

   IMPERVA, INC.,

                         Defendant.



           DEFENDANT IMPERVA, INC.’S OPPOSED MOTION FOR LEAVE TO
   AMEND JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO RULE 4-5(d)

          Defendant Imperva, Inc. (“Imperva”) respectfully moves this Court for leave to amend the

   Joint Claim Construction Statement (Dkt. 237) as set forth in Exhibit 1.

                                           BASIS FOR MOTION

          In accordance with the Court’s 5th Docket Control Order (Dkt. 206), the parties submitted

   their Joint Claim Construction Statement on March 3, 2020.          After filing the Joint Claim

   Construction Statement, the Court removed the Markman hearing originally scheduled for March

   17, 2019 from the calendar. Dkt. 206, 246 (6th Docket Control Order). On April 16, 2020, the

   Court reset the Markman hearing for May 22, 2020. On April 22nd, the Court de-consolidated

   Implicit’s cases against defendants Fortinet, Inc. and Juniper Networks, Inc. and transferred those

   actions to the District of Delaware. Dkt 252.

          As this case is no longer consolidated with Implicit’s cases against Fortinet and Juniper

   Networks, Imperva seeks to amend its proposed constructions to adopt the constructions from the




                                                   1
Case 2:19-cv-00040-JRG-RSP Document 258 Filed 05/15/20 Page 2 of 4 PageID #: 12627



   Court’s Claim Construction Memorandum and Order in Implicit, LLC v. NetScout Systems, Inc.,

   No. 2:18-cv-00053-JRG (Dkt. 112, April 15, 2019) (“NetScout Order”) for three related terms.

          In particular, Imperva seeks to amend its proposed constructions for the following disputed

   terms in the asserted patents as reflected in Exhibit 1:

                 “Sequence of [Two or More] Routines” means “an ordered arrangement of [two

   or more] software routines that was not selected from a set of arrangements created before

   receiving a first packet of the message.” See NetScout Order at 8-14; ’683 Patent, Claims 1, 4, 5,

   8, 9; ’790 Patent, Claims 1, 3, 4, 5, 8, 10, 12, 15, 17, 18; ’104 Patent, Claims 1, 3, 5, 10, 12, 13,

   16;

                 “List of Conversion Routines” means “an ordered arrangement of [two or more]

   software routines that was not selected from a set of arrangements created before receiving a first

   packet of the message.” See NetScout Order at 14-15; ’683 Patent, Claim 10; and

                 “One or More Routines” means “an ordered arrangement of [one or more]

   software routines that was not selected from a set of arrangements created before receiving a first

   packet of the message.” See NetScout Order at 8-15; ’780 Patent, Claims 1, 2, 3, 16, 20; ’378

   Patent, Claims 1, 2, 3, 16, 17, 20; ’839 Patent, Claim 1.

          Implicit has been on notice of Imperva’s amended constructions since at least February 18,

   2020, the date Defendants’ Joint Responsive Brief was filed. See Dkt. 228 at 9 n.5, 13 n.6 (arguing

   for constructions adopted in NetScout Order as alternative constructions). Therefore, Implicit will

   suffer no prejudice by the proposed amendments.

          Implicit states that it opposes the present Motion.




                                                     2
Case 2:19-cv-00040-JRG-RSP Document 258 Filed 05/15/20 Page 3 of 4 PageID #: 12628



                                          CONCLUSION

          For the reasons stated above, Imperva respectfully moves this Court for leave to permit

   entry of the attached Amended Joint Claim Construction Statement (Exhibit 1).



   Dated: May 15, 2020                        Respectfully submitted,


                                              /s/ Michael J. Sacksteder
                                              Michael J. Sacksteder (Lead Attorney)
                                              CA Bar No. 191605 (Admitted E.D. Tex.)
                                              msacksteder@fenwick.com
                                              Christopher L. Larson
                                              CA Bar No. 308247 (Admitted E.D. Tex.)
                                              clarson@fenwick.com
                                              Jessica L. Benzler
                                              CA Bar No. 306164 (Admitted E.D. Tex.)
                                              jbenzler@fenwick.com
                                              FENWICK & WEST LLP
                                              555 California Street, 12th Floor
                                              San Francisco, CA 94104
                                              Telephone:      415.875.2300
                                              Facsimile:      415.281.1350

                                              Geoffrey R. Miller
                                              TX Bar No. 24094847
                                              gmiller@fenwick.com
                                              FENWICK & WEST LLP
                                              902 Broadway, Suite 14
                                              New York, NY 10010-6035
                                              Telephone:   212.430.2600
                                              Facsimile:   650.938.5200

                                              Counsel for Defendant
                                              IMPERVA, INC.




                                                 3
Case 2:19-cv-00040-JRG-RSP Document 258 Filed 05/15/20 Page 4 of 4 PageID #: 12629



                                  CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document is being filed electronically in

   compliance with Local Rule CV-5(a). As such, this document is being served on all counsel who

   are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(V). Pursuant to

   Federal Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of record not

   deemed to have consented to electronic service will be served with a true and correct copy of the

   foregoing by email on this 15th day of May, 2020.

                                                       /s/Michael J. Sacksteder
                                                       Michael J. Sacksteder




                               CERTIFICATE OF CONFERENCE

          The undersigned certifies that counsel for Imperva has complied with the meet and confer

   requirement in Local Rule CV-7(h). Implicit indicated it opposes the relief requested by this

   motion. The personal conference required by Local Rule CV-7(h) was conducted on May 15,

   2020 by counsel for Implicit and Imperva. No agreement could be reached.

                                                       /s/ Michael J. Sacksteder
                                                       Michael J. Sacksteder




                                                  4
